     Case 3:20-cv-02088-GPC-KSC Document 15 Filed 01/12/21 PageID.85 Page 1 of 6



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JUSTIN SALMEN, CDCR #BK-5881,                     Case No.: 3:20-cv-02088-GPC-KSC
12                               Plaintiff,
                                                       ORDER DENYING MOTION FOR
13   v.                                                RECONSIDERATION OF COURT’S
                                                       DECEMBER 18, 2020 ORDER
14   CALIFORNIA DEP’T OF
                                                       DENYING PLAINTIFF’S MOTION
     CORRECTIONS AND
15                                                     TO APPOINT COUNSEL
     REHABILITATION; S. ROBERTS; M.
16   GLYNN; J. HODGES; A. KENDALL;
                                                       [Doc. No. 14]
     DR. CHAU; H. FRANKLIN; S.
17
     ANDERSON; A. SHITTU; S. GATES,
18                               Defendants.
19
20         Plaintiff Justin Salmen (“plaintiff”) is proceeding pro se and in forma pauperis in
21   this civil rights action pursuant to 42 U.S.C. § 1983, alleging defendants violated his rights
22   under the United States Constitution. See Doc. No. 7. Before the Court is a document
23   titled “Motion for Appointment of Counsel” (the “Motion”) in which plaintiff reiterates his
24   request to have counsel appointed and objects to the Court’s December 14, 2020 Notice of
25   Document Discrepancy. Doc. No. 14; see also Doc. No. 10. The Court will construe
26   plaintiff’s Motion as a motion for reconsideration of the Court’s December 18, 2020 Order
27   denying his motion to have counsel appointed (the “December 18 Order”). Doc. No. 12.
28   For the following reasons, plaintiff’s Motion is DENIED.

                                                   1
                                                                               3:20-cv-02088-GPC-KSC
     Case 3:20-cv-02088-GPC-KSC Document 15 Filed 01/12/21 PageID.86 Page 2 of 6



1                                       I. BACKGROUND
2          On October 22, 2020, plaintiff filed this action, asserting defendants had violated his
3    constitutional rights to due process and freedom from cruel and unusual punishment. Doc.
4    No. 1 at 6-8. Plaintiff moved concurrently to have counsel appointed to represent him in
5    this matter. Doc. No. 3. On November 2, 2020, the District Court denied plaintiff’s first
6    motion for the appointment of counsel, finding there were “no ‘exceptional
7    circumstances’” to justify appointing counsel at that time. Doc. No. 6 at 5.
8          On December 10, 2020, plaintiff renewed his request to have counsel appointed.
9    Doc. No. 11. Plaintiff’s renewed motion lacked supporting documentation, including a
10   memorandum of points and authorities as required by the Local Rules, but the Court
11   nevertheless accepted it for filing and it was deemed filed on the date it was received in the
12   Clerk’s office (the “Discrepancy Notice”). See Doc. No. 10. On December 18, 2020, the
13   Court issued an order denying plaintiff’s motion. Doc. No. 12. As the District Court had
14   done earlier, the Court found that plaintiff had not met his burden to establish exceptional
15   circumstances warranting the appointment of counsel to represent plaintiff in this matter at
16   taxpayer expense. Id. at 5.
17           On December 28, 2020, plaintiff filed the Motion presently before the Court. Doc.
18   No. 14. Plaintiff requests that the Court appoint counsel to represent him or, alternatively,
19   “close the case.” Id. at 3.
20                                        II. DISCUSSION
21         Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of
22   finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229
23   F.3d 877, 890 (9th Cir. 2000) (citation omitted). “‘[A] motion for reconsideration should
24   not be granted, absent highly unusual circumstances, unless the court is presented with
25   newly discovered evidence, committed clear error, or if there is an intervening change in
26   the controlling law.’” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571
27   F.3d 873, 880 (9th Cir. 2009) (citation omitted) (alteration in original). Simply repeating
28   the arguments already considered by the Court fails to satisfy the moving party’s burden

                                                   2
                                                                               3:20-cv-02088-GPC-KSC
     Case 3:20-cv-02088-GPC-KSC Document 15 Filed 01/12/21 PageID.87 Page 3 of 6



1    to show that reconsideration is warranted. See U.S. v. Westlands Water Dist., 134 F. Supp.
2    2d 1111, 1131 (E.D. Cal. 2001).
3           In his Motion, plaintiff states that he is not “trained or experienced” as a lawyer and
4    is currently unable to access the law library to familiarize himself with the Court’s rules.
5    Mot. at 1-2. Plaintiff states his inability to comply with the Local Rules, as demonstrated
6    by the Discrepancy Notice, is “even more reason to provide some type of legal assistance.”
7    Id. at 2. Plaintiff also reports that he has recently tested positive for the coronavirus and
8    that his “poor condition” prevents him from being able to “prove [his] case.” Id. Plaintiff
9    asserts he is “in need of counsel” based on these facts. Id. at 3.
10           That plaintiff is a layperson who is currently incarcerated with limited access to the
11   law library are not “new or different facts and circumstances” that would necessitate the
12   Court’s reconsideration of its December 18 Order. 1 See CivLR 7.1(i)(1) (stating that the
13   party seeking relief must present “new or different facts and circumstances are claimed to
14   exist which did not exist, or were not shown, upon such prior application”). “[I]t is not
15   appropriate for a party to request reconsideration merely to force the court to think about
16   an issue again in the hope that it will come out the other way the second time.” Wallace v.
17   Olson, No. 3:16-CV-1917-AJB-NLS, 2017 WL 1346825, at *2 (S.D. Cal. Apr. 12, 2017),
18   aff’d, 715 F. App’x 797 (9th Cir. 2018) (citation omitted). Consequently, the Court will
19   not reconsider its December 18 Order based on facts it has already addressed. See
20   December 18 Order at 3-5; see also Doc. No. 6 at 4 (District Court’s order denying request
21   for counsel).
22          Further, even if the Court were to revisit its December 18 Order, it would not change
23   its ruling. As the Court has explained, “there is no absolute right to counsel in civil
24   proceedings.” Hedges v. Resolution Trust Corp., 32 F.3d 1360, 1363 (9th Cir. 1994). The
25
26
27   1
      The Court is aware that inmates’ access to the law library is limited due to pandemic-related restrictive
     measures, and reiterates that it will consider all reasonable requests by plaintiff for additional time to
28   prepare filings or to meet the Court’s deadlines.

                                                         3
                                                                                         3:20-cv-02088-GPC-KSC
     Case 3:20-cv-02088-GPC-KSC Document 15 Filed 01/12/21 PageID.88 Page 4 of 6



1    Court may exercise its discretion to appoint counsel only where there is a showing of
2    “exceptional circumstances,” taking into consideration both the complexity of the legal
3    issues involved and the likelihood plaintiff will succeed on the merits. See Terrell v.
4    Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (courts may appoint counsel only in
5    “exceptional circumstances”).     As this Court and the District Court have observed,
6    plaintiff’s lack of legal training and the challenging logistics of managing his case while
7    incarcerated are shared by many inmate-litigants, and do not create “exceptional
8    circumstances” necessitating the appointment of counsel.
9          Plaintiff also submits proof that he tested positive for the coronavirus on December
10   15, 2020. Mot. at 5-6. While that fact is new, the Court finds it does not materially change
11   the analysis as to whether to appoint counsel. It is an unfortunate fact that exposure to and
12   illness from coronavirus are difficulties faced by many inmates, and do not create
13   “exceptional circumstances” here. Significantly, despite his asserted illness, plaintiff was
14   able to file the instant Motion and continues to demonstrate that he is capable of effectively
15   articulating his claims and communicating with the Court in this action. Nor does
16   plaintiff’s diagnosis increase – or impact in any way – the likelihood that he will succeed
17   on the merits of his claim. Thus, the Court finds that reconsideration of its December 18
18   Order based on plaintiff’s diagnosis alone is not warranted.
19         The Court is also not persuaded by plaintiff’s argument that the Discrepancy Notice
20   proves that he is unable to competently represent himself. Mot. at 2. Notably, similar
21   discrepancy notices were issued for plaintiff’s complaint, motion to proceed in forma
22   pauperis, and first motion to appoint counsel, as well as for the instant Motion. See Doc.
23   Nos. 4, 13. All those documents were accepted for filing notwithstanding plaintiff’s failure
24   to comply with the Local Rules. Id. That is because, contrary to plaintiff’s assertion that
25   the Court is holding him to an unreasonably “high standard” (Mot. at 2), as a pro se litigant
26   plaintiff’s filings are “liberally construed” and “held to less stringent standards” than
27   documents drafted by lawyers. Woods v. Carey, 525 F.3d 886, 890 (9th Cir. 2008).
28   Plaintiff’s complaint that he has been “penalized” for not abiding by the Local Rules (Mot.

                                                   4
                                                                               3:20-cv-02088-GPC-KSC
     Case 3:20-cv-02088-GPC-KSC Document 15 Filed 01/12/21 PageID.89 Page 5 of 6



1    at 2) is simply not supported by the record, which demonstrates that the Court has routinely
2    accepted, considered, and ruled upon his filings in the case. 2
3           Finally, the Court addresses plaintiff’s request that it “dismiss [his] case and tell
4    [him] who to appeal to” if counsel is not appointed. Mot. at 3. While the Court has and
5    will continue to liberally construe plaintiff’s filings, it must stop short of giving plaintiff
6    legal advice. See Jacobsen v. Filler, 790 F.2d 1362, 1365-66 (9th Cir. 1986) (noting that
7    for the court to give legal advice to a pro se litigant would be contrary to the court’s role
8    as a “referee” in the adversary process). The Court is unwilling to “act as counsel or
9    paralegal” to plaintiff, Pliler v. Ford, 542 U.S. 225, 231 (2004) and declines to tell plaintiff
10   “how to move forward.” See Mot. at 3.
11                                          III.    CONCLUSION
12          For the reasons previously articulated by this Court and the District Court, plaintiff
13   does not meet the standard for the appointment of counsel. Plaintiff offers no new facts or
14   evidence, nor can he point to any change in the controlling law, that would warrant reversal
15   of the Court’s determination that “exceptional circumstances” do not exist which
16   necessitate the appointment of counsel in this case. Plaintiff has failed to demonstrate, in
17   this Motion or in any prior one, that he is likely to succeed on the merits of his claim. The
18   Court notes that plaintiff’s filings to date demonstrate that despite his pro se status, he is
19   able to effectively advocate for himself. In short, plaintiff has failed to demonstrate
20   exceptional circumstances and the Court’s prior rulings will stand. See Burns v. County
21   of King, 883 F.2d 819, 823 (9th Cir. 1989) (affirming denial of motion to appoint counsel
22   where plaintiff had not shown exceptional circumstances). Accordingly, plaintiff’s request
23   for counsel is DENIED.
24   //
25
26
     2
       Plaintiff, misapprehending the Discrepancy Notice, asserts that the Court is making “threats” and “going
27   to charge [him] with a crime for not knowing how to litigate.” Id. While plaintiff is expected to comply
     with the Court’s rules and orders, the Court assures plaintiff that he has not been charged with a crime for
28   filing documents with the Court.

                                                          5
                                                                                          3:20-cv-02088-GPC-KSC
     Case 3:20-cv-02088-GPC-KSC Document 15 Filed 01/12/21 PageID.90 Page 6 of 6



1                                            ORDER
2          For the reasons set forth above, plaintiff’s Motion for reconsideration of the Court’s
3    December 18 Order denying his request for counsel is DENIED.
4    IT IS SO ORDERED.
5    Dated: January 12, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
                                                                             3:20-cv-02088-GPC-KSC
